Citation Nr: 1754539	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  15-35 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for neck cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service with the United States Army from September 1968 to May 1970, and from January 1971 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  He is a recipient of the Army Commendation Medal, Vietnam Service Medal, and Vietnamese Cross of Gallantry with Palm.

The Board notes that although the Veteran initially requested a videoconference hearing in connection with this appeal, he withdrew this hearing request in August 2017 due to ongoing health issues.  As such, the Board will proceed to adjudicate the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. An April 2007 rating decision denied service connection for neck cancer, and the Veteran did not perfect an appeal.

2.  New evidence submitted since the April 2007 rating decision, by itself or when considered with previous evidence of record, does not raise a reasonable possibility of substantiating the Veteran's neck cancer service connection claim.  


CONCLUSIONS OF LAW

1.  The April 2007 rating decision which denied service connection for neck cancer is final.  38 U.S.C. § 7105 (2012).

2.  Evidence received since the April 2007 rating decision is new but not material and the petition to reopen the claim of entitlement to service connection for neck cancer have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a February 2013 letter satisfied VA's duty to notify the Veteran of the elements of his claims on appeal.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

In disability compensation claims, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, the foregoing is not applicable where, as here, the Board is adjudicating the preliminary issue of new and material evidence, and, for reasons discussed in more detail below, there is insufficient evidence to grant the petition to reopen the underlying service connection claim.

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. New and Material Evidence Petition

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as a malignant tumor, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) (2017).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C. § 1116 (a)(1) (2012).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307 (a)(6)(ii).  However, although some cancers including some respiratory cancers (cancer of the lung, bronchus, larynx, and trachea) are presumptive conditions under 38 C.F.R. § 3.309 (e), the Veteran's neck cancer (squamous cell carcinoma of the left cervical lymph node) is not a disease presumptively related to herbicide agent exposure under 38 C.F.R. 3.309 (e). 

The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his neck cancer to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, before the Board may address the merits of the Veteran's claim, the Board must make a determination as to whether new and material evidence has been received to reopen a previously denied final decision on the issue under consideration.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, the April 2007 neck cancer decision became final because the Veteran did not submit a timely appeal and nor did he submit additional evidence in support of his claim prior to the expiration of the appeal period.  

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In the RO's April 2007 rating decision entitlement to service connection was denied on the basis of lack of medical nexus.  The Veteran's neck cancer diagnosis was acknowledged, and the RO did not dispute the Veteran's claim of herbicide exposure, which constituted in-service incurrence for the purposes of the second element of service connection.  The RO denied entitlement to service connection based on lack of medical nexus because, in part, the Veteran's diagnosed squamous cell carcinoma was not included on the presumptive disease list for herbicide-exposed veterans provided in 38 C.F.R. § 3.309.  

In this case, the only new evidence that has been submitted is updated VA treatment records.  In December 2006, the Veteran was diagnosed with squamous cell carcinoma de novo in a brachial cleft cyst, status post excision.  The Veteran's most recently VA treatment records indicate that the Veteran's most recent neck cancer diagnosis is still squamous cell carcinoma, and that this resulted in a tonsillectomy performed in 2012.  These most recent VA treatment records do not contain any positive etiology opinions or other treatment notes suggestive of a medical nexus between the Veteran's diagnosed neck cancer and his active duty service to include herbicide exposure.  As such, as there are no new diagnoses of neck cancer, there is no evidence of medical nexus, and in-service incurrence was not the basis for the RO's April 2007 denial, the Veteran's petition to reopen his claim of service connection entitlement to service connection must be denied.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


ORDER

The Veteran's petition to reopen his claim of entitlement to service connection for neck cancer is denied.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


